Citation Nr: 1221055	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for tinnitus. In July 2011, the Board remanded the tinnitus claim for the development of additional evidence.

At this time, the Board again REMANDS the appeal the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

During his service in the 1970s, the Veteran served with an artillery unit in Vietnam. In 2006, he filed a claim for service connection for tinnitus. The Veteran has claimed, and VA has denied, service connection for hearing loss.

In the July 2011 remand, the Board instructed that the Veteran receive a VA audiology examination, with the examiner to provide an opinion as to the likelihood that the Veteran's claimed tinnitus is related to his service.

In August 2011, a VA audiologist examined the Veteran and reviewed his claims file. In the section of the examination report regarding the etiology of tinnitus, the examiner checked the box for "Less likely than not (less than 50% probability) caused by or a result of military noise exposure." The examiner provided a rationale, as follows: "[The Veteran] experienced several acoustic traumas during his military service in Vietnam which resulted in his tinnitus."

The box the examiner checked and the rationale he provided are contradictory. The examination report thus does not contain an opinion that is clear enough to be useful in adjudication of the claim. The Board therefore will remand the claim for another examination, file review, and opinion.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the issue on appeal, and are not duplicative of those already found in the paper claims file, take action to assure that the records in the electronic file are made available (whether by electronic means or by printing) to the medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

2. Schedule for the Veteran a VA audiology examination to address the likely etiology of his tinnitus. Provide the Veteran's claims file to the examiner for review. The examiner should interview the Veteran regarding his in-service and post-service noise exposure. The examiner should consider the audiometric testing results that are in the file, and should conduct new testing if he or she deems it valuable to forming an opinion about the etiology of the Veteran's tinnitus.

Based on the information in the claims file, the examination, and the Veteran's statements regarding his history of noise exposure and symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus began during his service and continued after it, or is otherwise causally related to his service. The examiner should explain the reasoning that lead to the opinion he or she reached. In light of previous difficulties in the handling of this case, the examiner is asked to review the completed examination report, and check that the etiology opinion and rationale are reported as he or she intended, and are consistent with each other.

3. After completion of the above, review the expanded record and determine if the Veteran's claim can be granted. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


